September 2, 2016Securities and Exchange CommissionOffice of Filings and Information Servicestreet, NEWashington, DC 20549RE:Dreyfus Institutional Reserves Funds1933 Act File No.: 333-1486521940 Act File No.: 811-22169CIK No.: 0001423799Ladies and Gentlemen:Pursuant to Rule 497(j) under the Securities Act of 1933, this is to certify that the form of the Prospectuses and Statement of Additional Information that would have been filed under paragraph (b) or (c) of this section does not differ from that contained in the most recent amendment, Post-Effective Amendment No. 21 to the Registration Statement, electronically filed with the Securities and Exchange Commission on August 29, 2016.Please address any comments or questions to my attention at 412-236-7700.Sincerely,/s/ Joseph W. Kulbacki Joseph W. KulbackiParalegal
